Citation Nr: 1818375	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  17-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation higher than 70 percent for major depressive disorder with anxiety prior to September 20, 2015.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Steven H. Berniker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 27, 1987 to July 22, 1987, February 24, 1991 to May 23, 1991, and July 15, 2008 to April 24, 2009.  He also had periods of service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for depression, anxiety, and sleep apnea.  Subsequently, in a February 2015 rating decision, service connection for major depressive disorder with anxiety was granted with an assigned 50 percent disability rating effective September 8, 2010, the date the original claim was received.  The Veteran continued his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39(1993).  In a March 2017 decision, a Decision Review Officer (DRO) increased the assigned disability rating for major depressive disorder to 70 percent disabling, effective September 8, 2010, and 100 percent disabling, effective September 20, 2015, the date of the most recent VA examination showing a substantial increase in symptomatology.  In June 2017, the Veteran indicated that the effective date of this higher 100 percent rating should be the date of receipt of his original service connection claim.  In light of these contentions, the Board has recharacterized the increased initial rating claim remaining on appeal as reflected above.  Lastly, due to the Veteran's actual place of residence, jurisdiction currently resides with the RO in Oakland, California.

In January 2018, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

As will be explained below, the claim of entitlement to service connection for sleep apnea requires more development before the Board can make a determination, so the Board is remanding this issue to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to September 20, 2015, the Veteran's major depressive disorder with anxiety is shown to be productive of a disability picture that equates to occupational and social impairment with deficiencies in most areas such as work, family relations, and mood; total occupational and social impairment has not been shown.


CONCLUSION OF LAW

At no point during the period on appeal have the criteria for an initial evaluation higher than 70 percent for major depressive disorder with anxiety been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But if the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings and is employed for initial or established ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If the evidence for versus against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, to include evaluation of major depressive disorder with anxiety, a 70 percent rating is warranted when there is an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptom[s] should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013); see also Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017) (requiring VA to "engage in a holistic analysis" of the claimant's symptoms to determine the proper disability rating).  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, which cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.

VA now uses the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  As such, the diagnosis of a mental disorder should now conform to this newer version.  See 38 C.F.R. § 4.125(a).  VA adopted a rule regarding the use of the DSM-5 with regard to all applications for benefits relating to mental disorders.  80 Fed. Reg. 14, 308 (March 19, 2015).  The rule applies to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The rule does not apply to claims that were pending before the Board (i.e., certified for appeal to the Board before August 4, 2014), the United States Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  Id.  As this appeal was certified to the Board in March 2017, the DSM-5 applies.

One of the more noticeable changes was the removal of the Global Assessment of Functioning (GAF) scores.  Prior to the publication of the DSM-5, the Court held that GAF scores are a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  However, the DSM-5 states that it was recommended that the use of GAF scores be dropped for several reasons, including their conceptual lack of clarity and questionable psychometrics in routine practice.  DSM-5 at 16.  Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017) (finding that the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to him.

Factual Background and Analysis-Major Depressive Disorder

The Veteran's major depressive disorder with anxiety, is currently evaluated as 70 percent disabling prior to September 20, 2015, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  As will be explained below, the preponderance of the evidence is against the Veteran's claim for an initial rating higher than 70 percent.

Turning now to the relevant facts of this particular case, VA outpatient records consistently show that the Veteran has been oriented times three and has denied auditory or visual hallucinations, delusions, paranoia, and suicidal or homicidal ideation, intention, or plans during the period on appeal.  See, e.g., VA Med. R. dated Sept. 1, 2010; Oct. 7, 2010; Oct. 19, 2010; Dec. 27, 2010; Feb. 4, 2011; Mar. 11, 2011; May 25, 2011; June 3, 2011; Aug. 24, 2011; Oct. 7, 2011; June 4, 2012; Oct. 9, 2012; Nov. 19, 2013; Mar. 27, 2014; and, June 26, 2015.

Additionally, the record shows that the Veteran has been working full-time since October 25, 2010, or thereabouts.  See Board Hearing Tr. at 19 (previously worked as a budget technician for one year); Id. at 21 (currently working full-time since 2011 as an administrative technician with the Army Corps of Engineers).  Thus, as the Veteran has been working during the period on appeal, there is no evidence of total occupational impairment.  See VA Med. R. dated Sept. 1, 2010 (reporting that he had a job interview); Sept. 10, 2010 (reporting that he heard back from the job); Oct. 7, 2010 (noting he would be starting the job later that month).  In fact, a job performance report shows that he "sought self-improvement by applying for more advanced job openings" and "voluntarily filled in for other OA clerks when sick or having computer issues."  See Base System Civilian Evaluation Report dated Dec. 12, 2014 (covering the period from Nov. 1, 2013 to Oct. 31, 2014) (BSCEP).

Regarding his level of social impairment, the record indicates that the Veteran has been married to, and living with, his wife since December 2003.  See Feb. 2018 Wife Stmt.  Moreover, the record shows that, although the Veteran tried to make friends with his neighbor, being around people generally was a hard thing for him to do.  See Board Hearing Tr. at 27.  However, while the Veteran indicated that his job eventually allowed him to telework three days a week, he clarified that it "started at one [day], grew to two, and then it grew, recently, to three."  Id at 28.  In fact, his supervisor specifically indicated that the Veteran "works well with others when he is present" and even highlighted an instance where he "[s]elflessly served to train" another employee.  See Dec. 2014 BSCEP.

The Board further notes an outpatient VA medical record dated April 8, 2013 indicating that the Veteran's mood had "improved slightly when he was visiting his family in New York around November."  Also, on March 12, 2012, the Veteran reported enjoying "going to movies, vacations, [and] shopping"; and his wife noted that during his "high moods", the Veteran "would want to go on a vacation [even] when they didn't have the money."  See also VA Med. R. dated Nov. 30, 2011 (describing a "mania period" about a year ago where Veteran spent more money in Las Vegas than budgeted).  Thus, while the record has documented the deficiencies regarding the level of social impairment, the preponderance of the evidence is against finding that the service-connected condition causes total social impairment.

In sum, the Veteran's major depressive disorder is not shown to, at any time under consideration, have had manifestations productive of total occupational and social impairment (so as to warrant a 100 percent schedular rating).  He was examined by VA during the period under consideration and he was only shown to have a single symptom associated with the 100 percent rating at the November 2014 examination, when he reported a neglect of personal appearance and hygiene.  Significantly, the examiner indicated that the major depressive disorder with anxiety resulted in an impairment with deficiencies in most areas (not total social and occupational impairment).  He was found not to have a gross impairment in thought processes; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; persistent danger of hurting himself or others; or, memory loss for names of close relatives, own occupation, or his own name.  As noted above, outpatient medical records throughout the period under consideration document similar findings.  Here, the Veteran has remained married, maintained relationships with family and friends (albeit not many), and engaged in full-time employment during the period on appeal.  Thus, the preponderance of the evidence is against assigning a 100 percent schedular rating.

In evaluating all the evidence, the Board finds that the records reflect that the symptoms of the Veteran's major depressive disorder with anxiety are considerable but not so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 100 percent rating at any point during the period under consideration.  For these reasons, the preponderance of the evidence is against an initial disability rating higher than 70 percent for the major depressive disorder with anxiety for the period prior to September 20, 2015, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).

In reaching this determination, the Board acknowledges a decision of the United States Court of Appeals for Veterans Claims (Court), which discussed the "ameliorative effects" of medication and how this impacts disability evaluations.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  In Jones, the Court noted that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Id. at 63.  Here, however, these ameliorative effects are explicitly contemplated by the rating criteria; in fact, there is specific mention of this.

Accordingly, the Board finds that the Veteran's psychiatric symptomatology, considered as a whole, more closely and consistently approximated the criteria for a 70 percent rating for the entire period on appeal (i.e., prior to September 20, 2015), when considering its severity, frequency, duration, and consequent effects.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Finally, neither the Veteran nor his representative has raised any other issues with respect to the claim for a higher disability rating, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial evaluation higher than 70 percent for major depressive disorder with anxiety prior to September 20, 2015 is denied.


REMAND

The Board finds that further development of the medical evidence is required prior to adjudicating the Veteran's claim remaining on appeal.  Where VA provides the Veteran with an examination in a service connection claim, such examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Veteran was afforded a VA examination in September 2015 to address the nature and etiology of his claimed sleep apnea.  Initially, the examiner indicated that a diagnosis of obstructive sleep apnea had been established.  Following physical evaluation of the Veteran, the examiner stated that "obstructive sleep apnea is caused by obstruction of the upper airway" and indicated that "[t]his would not be regarded as related to [his major depressive disorder]."  

The Board finds that a supplemental medical opinion is warranted which addresses direct service connection as the Veteran and his wife reported the manifestation of sleep apnea related symptoms during service as well as an opinion which addresses secondary service connection on the basis of aggravation.

Also, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  

2.  After receiving all additional treatment records, schedule the Veteran for a supplemental VA medical opinion addressing the etiology of his obstructive sleep apnea.  His virtual file must be made available to the opinion provider.  The opinion provider is requested to address the following:

(a)  Is it at least as likely as not (50 percent or higher probability) that the Veteran's sleep apnea had its onset during any period of active military service, especially to include from July 15, 2008 to April 24, 2009, or is his sleep apnea otherwise etiologically related to service?

When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.  

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

(b)  Alternatively, is it at least as likely as not (50 percent or higher probability) that his obstructive sleep apnea is aggravated by his service-connected major depressive disorder with anxiety, to include medication used to treat this disability?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner finds that the Veteran's major depressive disorder with depression has aggravated his sleep apnea, then the examiner should, to the extent possible, quantify the additional disability resulting from the aggravation.  In other words, the examiner is asked to compare the current impairment to what the Veteran had as a baseline.

All answers to the questions listed above must be supported by a clear rationale.  The opinion provider is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

4.  After completing this and any other development deemed necessary, readjudicate the claim remaining on appeal.  If service connection remains denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


